         Case 1:13-cr-00958-JMF Document 20 Filed 10/29/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA                  :

                  -v-                     :     [Proposed] ORDER

Elkin Ovidio Posada-Hincapie,             :     13 Cr. 958 (JFM)

                         Defendant.       :

- - - - - - - - - - - - - - - - - -X

            WHEREAS an application has been made by the Government,

by and through Assistant United States Attorney Gillian Grossman,

and with the consent of the defendant, by and through his counsel,

for an exclusion of time under the Speedy Trial Act, 18 U.S.C.

                                      January 25, 2021
§ 3161, from November 9, 2020, until ___________________; and

            WHEREAS the Court finds that the ends of justice served

by granting a continuance outweigh the best interests of the public

and the defendant in a speedy trial, because the continuance will

allow the parties to discuss a possible pretrial resolution; it is

hereby
         Case 1:13-cr-00958-JMF Document 20 Filed 10/29/20 Page 2 of 2


            ORDERED that the time between November 9, 2020 and

January 25, 2021, at 3 pm
___________________,      the date of the next pretrial conference in

this matter, is excluded under the Speedy Trial Act, 18 U.S.C.

§ 3161(h).




Dated:    New York, New York

            October 28
          _____________, 2020


                                    _________________________________
                                    THE HONORABLE JESSE M. FURMAN
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF NEW YORK




                                      2
